Barclay, J.
— This being a case in equity for specific performance it has been necessary to review the testimony.
Plaintiff claims the rights of a buyer under a contract entered into by him, in May, 1886, with a firm of real-estate agents, who assumed to act for Mr. Gregory, whose land formed the subject-matter of the alleged sale.
A vital part of plaintiff ’ s case is to establish the agency of the firm mentioned to enter into the contract sought to be specifically enforced.
The evidence on this subject is conflicting. After a thorough consideration of it, we do not think there is any preponderance in plaintiff’s favor to support the *491proposition that the agreement, as made' by the firm who signed it in the name of Mr. Gregory, was authorized by him.
The finding of Judge Gill, who had the parties before him at the trial on the circuit, was to the same effect.
We consider the result there reached correct, and affirm the judgment,
all the members of this division concurring.